Citation Nr: 9925594	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-31 789	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 until May 
1978.  

This appeal arises from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a mental 
disorder.  

In April 1998 the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for service connection for a psychiatric 
disorder to the RO for further development.  That development 
was completed and the claim was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran first manifested psychotic symptoms in 
service.

2.  The veteran's currently diagnosed psychotic disorder with 
depression cannot be clearly dissociated from the psychotic 
symptoms he initially manifested in service.


CONCLUSION OF LAW

A chronic psychotic disorder with depression was incurred in 
active military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. §  5107(a) (West 1991).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Factual Background.  The veteran served on active duty from 
May 1976 until May 1978.  The veteran is seeking service 
connection for a psychiatric disorder.  The veteran and his 
representative contend that the veteran first demonstrated 
symptoms of a psychosis in service.  The veteran asserts that 
his excessive alcohol consumption in service was an attempt 
to drown out the voices he was hearing.  

The veteran's enlistment examination in March 1976 noted that 
a psychiatric evaluation was normal.  On his Report of 
Medical History the veteran noted a history of nervous 
trouble.  The veteran checked that he had been treated for a 
mental condition.  He stated that he had "to put blocks 
together" and to "look at ink blocks."  The physician who 
reviewed his form noted that the veteran became nervous when 
his mother was killed in October 1971.  His nervousness 
consisted of upper abdominal pain and muscle spasms.  He used 
to get several a month.  They lasted a short time and were 
relieved with a pill.  He had a GI series in 1971 that was 
normal.  He had not had a problem for three to four months.  
In 1973 he had problems in scholastic work and was referred 
for testing.  He had no actual psychiatric care.  The 
veteran's school records reveal that he was placed in 
"resource classes."

June 1977 service medical records reveal that the veteran 
went to Community Mental Health.  He complained of 
forgetfulness.  The social worker noted that the veteran was 
drinking heavily.  He was referred to the DARE program.  

A July 1977 intake sheet notes that the veteran was admitted 
to ADAPCP for treatment of episodic excessive drinking.  

Service medical records from August 1977 reveal that the 
veteran was suffering from a rash.  Atarax was prescribed.  
The same day the veteran ingested about 20 of the Atarax 
tablets.  After the overdose he was returned to duty and 
referred to the DARE program.  

On service separation in February 1978 the psychiatric 
evaluation was again noted to be normal.  On his Report of 
Medical History the veteran denied a history of nervous 
trouble or treatment for a mental condition.  

A VA examination was performed in December 1978.  The psychiatric 
evaluation was noted to be normal.  

The veteran was interviewed and evaluated at the VA Mental 
Hygiene Clinic in August 1988.  In September 1988 the veteran 
underwent a psychological evaluation to determine his status.  
Testing was performed.  The diagnostic categories which testing 
recommended be considered were somatization disorder, anxiety 
disorder and traits of passive-aggressive personality disorder.  

The veteran attempted suicide in March 1989 by overdosing on a 
combination of Motrin and Enderol.  VA hospital records included 
diagnosis of an adjustment disorder and a personality disorder.  

September 1989 VA records noted increasing depression.  Major 
depression with potential for suicide attempt was diagnosed.  The 
veteran was admitted to a VA hospital.  The veteran had 
threatened to jump off a bridge.  The discharge summary noted 
that the veteran was discharged on medications.  

The veteran moved to Fresno at the end of 1989.  He requested 
medications from the Fresno VA.  In December 1989 the veteran was 
admitted for treatment to the VA hospital.  The hospital summary 
includes a diagnosis of schizoaffective disorder.  The veteran 
gave a history of hearing voices for six months.  

In July 1998 the veteran was examined by a VA psychiatrist.  
After evaluating the veteran the examiner diagnosed 
schizoaffective disorder in partial remission.  

In June 1999 the Board requested a medical opinion from a VA 
psychiatrist.  The VA physician was asked to answer the following 
questions:

1.  What is the degree of probability 
that the veteran manifested a chronic 
psychiatric disorder while he was in the 
military service, and if so, what was the 
likely diagnosis of any such psychiatric 
disorder?  In responding to this 
question, please discuss the in-service 
overdose and the veteran's current 
assertions that he drank alcohol to drown 
out the voices he was hearing.

2.  If the date of onset of any current 
psychiatric disorder was prior to the 
veteran's entrance into service did the 
psychiatric disorder increase in severity 
in service?

3.  If the psychiatric disorder increased 
in severity while the veteran was in 
service was any such increase in the 
underlying pathology beyond the normal 
progress of the disease?

Dr. Mary H. Closser, D.O., a Clinical Assistant Professor of 
Psychiatry, who is Board certified in Psychiatry, answered 
question number 1 in part as follows:

At the present time, is clear from the 
records that [the veteran] suffers from a 
chronic psychotic disorder with 
depression, most likely chronic paranoid 
schizophrenia and major depression or 
schizoaffective disorder.  

*		*		*		*

. . . it is entirely possible that he did 
drink heavily in the military because he 
was experiencing auditory hallucinations 
and other symptoms of a psychotic 
disorder.

It is also entirely possible that he 
appeared psychiatrically normal on his 
exit examination.  It is not at all 
uncommon to have different diagnoses made 
initially when subsequently the patient 
is found to have a psychotic disorder.  
Schizophrenic patients cannot make any 
sense of the symptoms they experience and 
routinely attempt to hide or explain away 
voices, delusions, and so on.  Somatic 
complaints are also common.

In response to question number 2, Dr. Closser stated the 
following:

Form the sparse information available, it 
cannot be determined if the current 
psychiatric disorder began before [the 
veteran] entered the service.  His first 
symptoms possibly related to 
schizophrenia did occur in the service as 
best one can tell and probably progressed 
as would be expected.  Patients with 
schizophrenia experience unpredictable 
remissions, and exacerbations that are 
often related to interpersonal stressors.  
The "history of nervous trouble" as a 
child after the death of his mother would 
not in itself indicate any future psy-
chotic illness.  Putting blocks together 
and looking at inkblots are standard 
parts of intelligence and psychologic 
testing which would be done when remedial 
academic needs are being assessed.  

In response to question number 3, Dr. Closser stated:

As noted above, the best guess is that 
[the veteran's] psychiatric disorder 
first became symptomatic in the service.  
The progression of schizophrenia is 
unpredictable, there being no "normal" 
progress of the disease.  One third of 
patients may experience no symptoms for a 
year at time; evidence from the ECA 
suggests that men probably experience a 
longer, more chronic course of illness 
than do women, but no generalizations can 
be made about the specific course of 
illness in an individual.  

In conclusion, I see no evidence that 
[the veteran's] psychotic illness did not 
begin while he was in the service and a 
hint that it did.  The heavy alcohol use 
while in service is not the etiology of 
his current illness and could have been a 
reaction to psychotic symptoms 
experienced.  

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet.App. 119 (1993), 
informed the appellant's representative in an August 16, 
1999, letter of the additional evidence, and provided an 
opportunity to respond.  The representative responded on 
August 30, 1999.  

The Board has been advised by the General Counsel of VA that 
the practice of providing copies of additional evidence only 
to a claimant's representative (where the claimant is 
represented) is consistent with the general rule of law that 
notice to the representative is notice to the claimant.  
Absent an overriding provision of law, we find that the 
evidence in question was provided to the representative in 
this case, and that such provision satisfied the requirement 
of notice.  

Analysis.  In this case the veteran asserted that his current 
acquired psychiatric disorder was related to a head injury in 
service.  In July 1998 a VA physician examined the veteran 
and rendered an opinion that his current psychiatric disorder 
was not related to the head injury in service.  

The Board reviewed the evidence and found that there was some 
indication in the record that the veteran may have first 
demonstrated symptoms of a psychotic disorder in service.  
That possibility presented a question that only a competent 
medical professional would be qualified to answer.  For that 
reason the claims folder was sent to a VA physician for a 
medical opinion.  

The VA psychiatrist indicated that there was no evidence that 
the psychotic disorder did not begin in service.  In the 
lengthy answer of the psychiatrist, which is excerpted above, 
the psychiatrist explained why the psychotic disorder may not 
have been found on service separation examination.  

The Board has placed great weight on the opinion of Dr. 
Closser.  This psychiatrist was able to review the record in 
its entirety and addressed each question posed by the Board.  
In this case there is a current diagnosis of a chronic 
psychotic disorder with depression.  A mental health expert 
has indicated that there is a possibility that symptoms noted 
in service were the first manifestations of psychosis.  The 
VA psychiatrist found no evidence which would indicate that 
the psychosis did not begin in service.

In Alemany v. Brown, 9 Vet.App. 518 (1996), the United States 
Court of Appeals for Veterans Claims (Court) noted that in 
light of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  In 
view of the expert opinion from the VA psychiatrist, the 
Board is of the opinion that the evidence is at least in 
equipoise as to whether or not the veteran's current 
psychotic disorder with depression began during his military 
service.  Accordingly, service connection for a chronic 
psychotic disorder with depression is warranted.  


ORDER

Service connection for a chronic psychotic disorder with 
depression is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

